PER CURIAM:
Warren Cutha Hester, II, seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hester v. West Virginia, No. 5:07-ev-00401, 2008 WL 4298471 (S.W. Va. filed Sept. 18, 2008 and entered Sept. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.